Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous et al. (US Patent Application Publication no. 2005/0218006) in view of McMinn et al. (US Patent no. 3,390,071) and further in view of Beghein (EP 1845174).
With regard to claim 17, Bonnafous teaches a cathode assembly for the production of aluminum (abstract) comprising: at least one cathode block (5) on the basis of carbon and/or graphite (paragraph 38), at least one current collector system of a highly electrically conductive material having an electrical conductivity greater than that of steel (paragraphs 21, 23), wherein the terminal end parts of the at least one current collector system are extending outside of the at least one cathode block and/or are within the at least one cathode block (5; as shown in figures 3-5, parts of the inserts (6, 16) are arranged within the cathode block 5 while another portion extends outside the cathode block 5). 
Bonnafous fails to disclose wherein the current collector system is completely made of copper or a copper alloy; and wherein at least one part of the at least one current collector system is sloping upwards when viewed over the length of the cathode block.
McMinn teaches a cathode construction for aluminum reduction cells (abstract) comprising current collector pins (24), completely made of a highly electrically conductive material, i.e. copper (col. 1, lines 56-68; col. 2, lines 68-71), and having terminal end parts extending outside of carbon blocks (22; figures 1-3). This 
Bonnafous in view of McMinn fails to disclose wherein at least one part of the at least one current collector system is sloping upwards when viewed over the length of the cathode block.
Beghein discloses cathode assemblies for aluminum cells comprising cathode collector bars (2) disposed within cathode blocks (4) wherein the cathode collect bars (2) may have a triangular shape (correlates to the limitation “sloping upwards”; paragraph 33) in order to obtain a more uniform current distribution along the cathode length which provides longer useful lifetime of such cathodes by reduced wear and thus increased cell productivity (paragraphs 1-2). One having ordinary skill in the art at the time of filing would have found it obvious to use current collector bars sloping upwards in the cathode assembly of the modified Bonnafous, as taught by Beghein in order to obtain a more uniform current distribution along the cathode length which provides longer useful lifetime of such cathodes by reduced wear and thus increased cell productivity. 

 	With regard to claims 19, 20, Bonnafous further teaches wherein the highly electrically conductive material of the insert is a metal, i.e. copper (paragraph 23).
 	With regard to claim 21, Bonnafous discloses wherein at least one layer of electrically conductive material (7) is in between the at least one cathode block (5) and the at least one current collector system (6; figures 1, 2, 5; paragraph 56).
 	With regard to claim 22, Bonnafous discloses wherein the terminal end parts of the at least one current collector system extending outside of the at least one cathode block (5) and/or being within the at least one cathode block (figures 1, 2 and 5) is connected to an external bus bar system (13) by a conductive coupling link (14; paragraph 44).
 	With regard to claim 23, the conductive coupling link (14) of Bonnafous is a flexible aluminum fitting (paragraph 44).
 	With regard to claim 24, the limitation “wherein each side of the bimetallic plate is made of the same material as the component it is facing” does not further limit the “flexible part” of claim 23. Accordingly, claim 24 has been withdrawn from consideration.
 	With regard to claim 25, the flexible part (24) of Bonnafous is made of aluminum (paragraph 44).
 	With regard to claim 26, Bonnafous discloses that copper inserts may be enclosed by a protective casing in order to confine the insert inside the cell to reduce conduction of heat out of the cell (paragraph 13). 

 	With regard to claim 28, the least one cathode block (5) of Bonnafous is composed in a proportion of at least between 30-50% graphite (paragraph 8).
 	With regard to claims 29, 30, the cathode blocks (5) of Bonnafous contain between 30-50% of graphite (paragraph 8) and thus, the carbon blocks 5 necessarily comprise at least one electrically active part and at least one electrically inactive part, as claimed. The at least one electrically active part is made of carbon and/or graphite (paragraph 8) and the at least one electrically inactive part is made of carbon, or refractory material, or any arbitrary combination thereof (paragraph 52 – a refractory material is used to prevent heat loss by radiation and/or convection).

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-30 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach or fairly suggest wherein the current collector system is completely made of a highly electrically conductive material, such as copper or a copper alloy. Therefore, after further search and consideration, a new ground of rejection has been presented in view of McMinn et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794